Case 2:20-cv-04508-DOC-GJS Document 10 Filed 02/05/21 Page 1 of 1 Page ID #:90


 1
 2
 3
 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11     LEVI ROCKEFELLER,
                                                Case No. 2:20-cv-04508-DOC (GJS)
12                 Petitioner
13            v.                                JUDGMENT
14     LOS ANGELES COUNTY
       SHERIFF’S DEPARTMENT, et al.,
15
                   Respondents.
16
17
18         Pursuant to the Court’s Order: Dismissing Petition With And Without
19   Prejudice; And Denying Certificate Of Appealability,
20
21         IT IS ADJUDGED that the above-captioned case is dismissed in full as
22
     follows: Grounds One and Two are dismissed with prejudice; and Ground Three is
23
     dismissed without prejudice.
24
25
             February 5, 2021
     DATED: _________________.
26
27                                          ___________________________________
                                            DAVID O. CARTER
28
                                            UNITED STATES DISTRICT JUDGE
